DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein sliders, forming positioning members of the plurality of positioning members” in line 21, page 59 and it is unclear if the sliders themselves are the plurality of positioning members. For the purpose of examination, the sliders and the plurality of positioning members are treated as the same element. Clarification is respectfully requested.
Claim 1 recites the limitation “two longitudinal supporting parts that are separate from the positioning members” in lines 14-15 and “wherein sliders, forming positioning members of the plurality of positioning members, are slidably mounted on or in the two longitudinal supporting parts” in lines 21-22 and it is unclear how the positioning members, which are also the sliders are both separate from the longitudinal supporting parts in lines 14-15 and also a part of the longitudinal supporting parts in lines 21-22. For the purpose of examination, the sliders are assumed to form a different positioning member than in lines 14-15. Clarification is respectfully requested.
Claim 19 recites the limitation “wherein sliders, forming positioning members of the plurality of positioning members” line 9, page 63 and it is unclear if the sliders themselves are the plurality of positioning members. For the purpose of examination, the sliders and the plurality of positioning members are treated as the same element. Clarification is respectfully requested.
Claim 19 recites the limitation “two longitudinal supporting parts that are separate from the positioning members” in line 19, page 62, and line 1 of page 63 and “wherein sliders, forming positioning members of the plurality of positioning members, are slidably mounted on or in the two longitudinal supporting parts” in lines 9-10 of Page 63 and it is unclear how the positioning members, which are also the sliders are both separate from the longitudinal supporting parts in lines 14-15 and also a part of the longitudinal supporting parts in lines 21-22. For the purpose of examination, the sliders are assumed to form a different positioning member than in lines 14-15. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (Sanchez US 2018/0128707).

1: Sanchez teaches a system for conditioning a biopharmaceutical composition (system generally shown in Figures 1-2, see [paragraph 0086], comprising a bio-pharmaceutical fluid, within a flexible pouch 14), capable of use in freezing, storing and thawing the biopharmaceutical composition contained in a flexible pouch, the system comprising: 
- a protecting body (protecting body 12) comprising two plates (plates generally shown as 12A and 12B) capable of protecting the pouch, the protecting body comprising a longitudinal axis (longitudinal axis along ‘X’ direction in Figures 1-2) and four sides (four outer sides of the rectangular shape of Figure 2), the four sides comprising two longitudinal sides extending parallel to the longitudinal axis and two other sides (see the two longitudinal sides and the other sides in Figure 2 below), 
- an attachment system (attachment system clips 28) for fastening the two plates, the protecting body comprising a peripheral margin that extends annularly (annularly/margin along the perimeter of 12) in a protecting body reference plane (plane along the X and Y axis), the peripheral margin being provided with at least one opening (opening, accommodating 24, formed by the 12A and 12B, Figures 1-2) able to receive at least one port of the pouch, 
- a plurality of positioning members (positioning members shown in Figure 2 below) that are secured to or formed on the peripheral margin, and 
- a frame (frame, see Figure 2B below) extending around a hollow space (hollow space between 12A and 12B, accommodating pouch 14, see Figure 1), in which the pouch extends, and being provided with two longitudinal supporting parts (see longitudinal support parts, Figure2B below) that are separate from the positioning members, wherein the frame comprises abutment surfaces (abutment surfaces, comprising the flat surfaces of 20 and 18) included and distributed in the two longitudinal supporting parts (see Figure 2B at 18, where the abutment surfaces are distributed along the supporting parts), the plurality of positioning members connecting the peripheral margin to the frame so that the frame retains and supports: 
- the protecting body (see Figure 2, where the body 12 is being supported); and 
- the pouch that is sandwiched between the two plates which constrain the pouch, wherein sliders (sliders 20, which slides into 18, Figure 3), forming positioning members of the plurality of positioning members (forming along 18 in Figure 2, which are different than the positioning member in lines 14-15, see the 35 U.S.C. 112 rejection above), are slidably mounted on or in the two longitudinal supporting parts, in order to be movable along a direction transverse to the longitudinal axis (along the Z direction), between: 
- a first position (first position, paragraph 0139, where the sliders 20 are not engaged/moved outwardly and away), in a non-filled-state of the pouch, in which the sliders are pushed outwardly or maintained away from the abutment surfaces by the protecting body, so that the sliders can be displaced inwardly (wherein the sliders 20 are capable of moving towards one another after placement of the pouch), 
- and a second position, in a filled-state of the pouch, in which the sliders are each engaged against one of the abutment surfaces (see Figure 2, wherein the snaps 20, shown near 18, are engaged against the abutment surfaces, see Figure 3).

    PNG
    media_image1.png
    357
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    593
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (Sanchez US 2018/0128707).

19: Sanchez teaches an obvious method of assembling a system as recited in Claim 1, a protection system for storing and withstanding freezing and thawing of the biopharmaceutical composition (system generally shown in Figures 1-2, see [paragraph 0086], comprising a bio-pharmaceutical fluid, within a flexible pouch 14) contained in the pouch of the freeze/thaw containment system, the method comprising: 
-sandwiching a flexible pouch between two plates (plates generally shown as 12A and 12B) of a protecting body (protecting body 12), selectively by a covering portion (interior surfaces of the plates 12A and 12B) distributed in the two plates for covering the flexible pouch, the protecting body being configured for protecting the flexible pouch and comprising the two plates, the protecting body further comprising a longitudinal axis (longitudinal axis along ‘X’ direction in Figures 1-2) and four sides (four outer sides of the rectangular shape of Figure 2), the four sides comprising two longitudinal sides extending parallel to the longitudinal axis and two other sides (see the two longitudinal sides and the other sides in Figure 2 above), 
-using an attachment system (attachment system clips 28) for fastening the two plates so that in an assembled state of the two plates, the protecting body comprising a peripheral margin that extends annularly (annularly/margin along the perimeter of 12) in a protecting body reference plane (plane along the X and Y axis), around the covering portion, the peripheral margin being provided with at least one opening (opening, accommodating 24, formed by the 12A and 12B, Figures 1-2) able to receive at least one port of the flexible pouch, 
- a plurality of positioning members (positioning members shown in Figure 2 above) that are secured to or formed on the peripheral margin, and 
- wherein, in the assembled state of the two plates (Figure 1), a frame (frame, see Figure 2B above) is mounted around the protecting body,  by coupling two longitudinal supporting parts that are separate from the positioning members to the peripheral margin, (see longitudinal support parts, Figure 2B above), the two longitudinal supporting parts extending parallel to the longitudinal axis, (see Figures 2 and 2B above) when coupled to the peripheral margin, in order to from two opposite sides of the frame (see longitudinal supporting parts located on opposing sides, Figure 2), the plurality of positioning members connecting the peripheral margin to the frame (see the positioning members connecting the margin to the frame), wherein abutment surfaces (abutment surfaces, comprising the flat surfaces of 20 and 18) included and distributed in the two longitudinal supporting parts (see Figure 2B at 18, where the abutment surfaces are distributed along the supporting parts), so that the frame retains and supports: 
- the protecting body (see Figure 2, where the body 12 is being supported); and 
- the pouch that is sandwiched between the two plates which constrain the pouch, wherein sliders (sliders 20, which slides into 18, Figure 3), forming positioning members of the plurality of positioning members (forming along 18 in Figure 2, which are different than the positioning member in lines 14-15, see the 35 U.S.C. 112 rejection above), are slidably mounted on or in the two longitudinal supporting parts, in order to be movable along a direction transverse to the longitudinal axis (along the Z direction), between: 
- a first position (first position, paragraph 0139, where the sliders 20 are not engaged/moved outwardly and away), in a non-filled-state of the pouch, in which the sliders are pushed outwardly or maintained away from the abutment surfaces by the protecting body, 
- and a second position, in a filled-state of the pouch, in which the sliders are each engaged against one of the abutment surfaces (see Figure 2, wherein the snaps 20, shown near 18, are engaged against the abutment surfaces, see Figure 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/943,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a protecting device for use in freezing, storing and thawing biopharmaceutical materials contained in a flexible pouch, the protecting device comprising: - a protecting body comprising two plates for protecting the flexible pouch, the protecting body comprising a longitudinal axis and having four sides, the four sides comprising two longitudinal sides extending parallel to the longitudinal axis and two other sides that include a first end side and a second end side each perpendicular to the longitudinal axis, - an attachment system for fastening the two plates so that in an assembled state of the two plates, wherein a frame or a peripheral margin is provided around the two plates, wherein the plates are capable of flexing when the temperature is below freezing with the exception of the fastening means to connect the two plates. The Cutting et al. (Cutting EP 2,240,012) reference teaches an attachment means (60, and 85) to attach the two plates together to protect a pharmaceutical bag within.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735